SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):September 28, 2012 AVALON OIL & GAS, INC. (Name of Small Business Issuer in its charter) Nevada 1-12850 84-1168832 (State of incorporation) (Commission File No.) (IRS EmployerIdentification No.) 7808 Creekridge Circle, Suite 105 Minneapolis, MN 55439 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:952-746-9652 (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Securities Holders. A special meeting of Avalon’s shareholders was held on September 28, 2012. At the meeting the following proposal was ratified by the shareholders: (1) to approve an amendment to the Company’s Articles of Incorporation such that the Company would be authorized to issue up to 200,000,000 shares of common stock. The following is a tabulation of votes cast with respect to this proposal: Votes Broker Proposal For Against Abstain Non-Votes 1. We expect to file an amendment with the Nevada Secretary of State onor before October 15, 2012, to increase our authorized shares to 200,000,000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AVALON OIL & GAS, INC. Date: October 3, 2012 By: /s/ Kent Rodriguez Kent Rodriguez, Chief Executive Officer
